Citation Nr: 1044150	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  94-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1983, and had subsequent service in the National Guard, including 
active duty for training (ACDUTRA), from November 8, 1993 to 
November 21, 1993.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  In that decision, the RO denied entitlement to service 
connection for a psychiatric condition.  After additional 
evidence was received, the RO confirmed the denial in a May 1995 
rating decision.

In July 1994, the Veteran testified during a hearing before a 
decision review officer (DRO) at the RO; a transcript of that 
hearing is of record.

After the Board remanded the claim in April 1999 and November 
2003, it denied the claim, characterized as one for service 
connection for service connection for a psychiatric disorder, to 
include schizophrenia and depression, in January 2006.  The issue 
has been recharacterized in light of the Board's grant of service 
connection discussed below.

In June 2007, counsel for the Veteran and VA filed a Joint Motion 
with the Court to vacate and remand the January 2006 Board 
decision.  In a June 2007 Order, the Court granted the Joint 
Motion, vacated the Board decision, and remanded this matter to 
the Board for further proceedings consistent with the Joint 
Motion.

In November 2008, the Board remanded the claim.  As the claim is 
being granted, a discussion of whether the RO complied with the 
Board's remand instructions, or whether evidence submitted after 
re-certification of the appeal to the Board should be considered 
by the Board in the first instance, is unnecessary.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 20.1304(c) 
(2010).



FINDING OF FACT

Schizophrenia first manifested during a period of ACDUTRA.


CONCLUSION OF LAW

Schizophrenia was incurred while performing ACDUTRA.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

However, as the Board is granting the claim for service 
connection for schizophrenia, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

While the Veteran had a period of active duty service from 1980 
to 1983, he does not argue, and the evidence does not reflect, 
that his schizophrenia was incurred during this period of 
service.  Rather, he argues that schizophrenia was incurred 
during his November 1993 ACDUTRA. There is no dispute that the 
Veteran was diagnosed with schizophrenia during his November 1993 
ACDUTRA.  The issue is whether schizophrenia preexisted service, 
and therefore was not incurred therein.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
"Active military service" is defined by VA law and regulations.

Active military, naval, or air service includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled from a disease or injury incurred in the line of duty.  
See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred while performing 
ACDUTRA.

The fact that a claimant has established status as a "Veteran" 
for purposes of other periods of service (e.g., the Veteran's 
period of active duty) does not obviate the need to establish 
that the claimant is also a "Veteran" for purposes of the period 
of ACDUTRA where the claim for benefits is premised on that 
period of ACDUTRA. See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).  

The Veteran was serving on ACDUTRA in November 1993 when he was 
hospitalized from November 12, 1993 to December 15, 1993, after 
exhibiting strange behavior.  The diagnosis at discharge, based 
on multiple evaluations during the hospitalization, included 
schizophrenia.  As discussed below, there is some evidence that 
the Veteran exhibited psychiatric symptoms prior to service, but 
the first diagnosis of schizophrenia was in the November 1993 
hospitalization treatment notes.  While veterans are presumed to 
have been in sound condition at entry into service, see 38 
U.S.C.A. § 1111, a claimant seeking to establish service 
connection based on a period of ACDUTRA must first establish a 
previous service-connected disability from that period of ACDUTRA 
in order to qualify as a veteran to whom the presumption of 
soundness applies.  See Hines v. Principi, 18 Vet. App. 227, 239-
240 (2004).  But see Smith v. Shinseki, 24 Vet. App. 40, 445 
(2010) (stating, in dicta, that the plain language of 38 U.S.C.A. 
§ 1111 contains no qualifying language excluding from its purview 
a claimant with veteran status from a prior period of service 
claiming service connection based on a subsequent period of 
ACDUTA).  The Board will therefore not presume that the Veteran 
was sound on entry into his period of ACDUTRA.  However, for the 
following reasons, the Board finds that the weight of the 
evidence reflects that the Veteran's schizophrenia was incurred 
during ACDUTRA.

The December 1993 hospital discharge summary indicated that the 
Veteran reported that "symptoms started around a year ago."  
When asked during the RO hearing whether he had problems with his 
nerves prior to the ACDUTRA episode, the Veteran replied, "It is 
possible that I had the problem," but that he was never 
previously treated or diagnosed for a psychiatric disorder.  
While the Veteran is competent to report that he had psychiatric 
symptoms prior to ACDUTRA, he is not competent to state that 
these symptoms were early manifestations of his schizophrenia or 
that his schizophrenia in fact preexisted his ACDUTRA.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally 
the province of medical professionals to diagnose or label a 
mental condition, not the claimant").  Moreover, he was noted 
during his hospitalization to be a poor historian and 
disoriented, and in both instances in which he indicated 
preexisting psychiatric symptoms, he expressed his belief 
uncertainly (using the terms "around" and "possibly").

There are three medical opinions as to whether the Veteran's 
schizophrenia preexisted his ACDUTRA.  A November 1993 statement 
of medical examination and duty status, a physician diagnosed 
chronic psychiatric disorder and indicated that the injury was 
not incurred in line of duty.  The basis for the opinion was, 
"Soldier has a chronic psychiatric disorder EPTS," i.e., that 
existed prior to service.  The same physician reiterated the 
existed prior to service conclusion in January 1994.  In none of 
these opinions did the physician explain why he concluded that 
the psychiatric disorder existed prior to service; consequently, 
his opinions are entitled to little, if any, probative weight.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning).

In November 2008,  Dr. Riebeling, a licensed clinical 
psychologist, after reviewing the claims file, wrote that she 
disagreed with the Board's January 2006 conclusion that the 
Veteran's schizophrenia preexisted his period of ACDUTRA and was 
not aggravated thereby.  She referred to both his November 1993 
statement regarding symptoms starting around a year previously 
and his RO hearing testimony that he possibly had the problem but 
had never previously received treatment, and noted that he was 
also deemed a poor historian and disoriented.  She concluded 
that, given the lack of evidence of dysfunction and treatment 
prior to 1993, she would infer that the Veteran had never 
experienced an episode of flagrant psychosis, but "may have 
entered the prodromal phase of schizophrenia but had not been 
diagnosed because he had not yet developed psychotic symptoms."  
She thus opined that it was more likely than not that the 
Veteran's 1993 ACDUTRA "precipitated his first psychotic 
break."  She cited medical literature showing that schizophrenia 
is related to both genetic and environmental factors and 
reiterated that it was more likely than not that the Veteran's 
1993 ACDUTRA contributed significantly to the development of his 
schizophrenia.  Dr. Riebeling provided extensive reasoning for 
her conclusions based on an accurate characterization of the 
evidence as well as discussion of the medical literature, and her 
opinion is therefore entitled to substantial probative weight.  
See Nieves-Rodriguez, 22 Vet. App. at 304.

In its November 2008 remand, the Board noted that a November 10, 
1993 consultation report indicated that the Veteran had 
previously seen a VA psychologist and that Dr. Riebeling did not 
refer to this fact.  Therefore the Board remanded the claim to 
the RO to determine if there was a record of such prior treatment 
and for a VA examination.  The RO could not locate any such 
document, and afforded the Veteran the requested examination.

The psychiatrist who performed the April 2009 VA examination 
reviewed the claims file including Dr. Riebeling's opinion and 
similarly concluded that there was no evidence of preexisting 
schizophrenia.  He also found that there were no symptoms that 
could be characterized as a prodromal phase of the condition.  
After reviewing the pre-ACDUTRA evidence including normal 
psychiatric examinations on entry and separation of the first 
period of regular active service, the VA psychiatrist explained 
that he did not see any pre-ACDUTRA sign or symptom that could be 
considered a prodromal phase of schizophrenia, such as social 
withdrawal, deterioration in personal hygiene and grooming, 
outburst of anger, unusual behavior, loss of interest in work, 
etc.  He also concluded that "schizophrenia was not really the 
condition present at that moment," i.e., during ACDUTRA. As the 
VA psychiatrist explained the reasons for his conclusions based 
on an accurate characterization of the evidence of record, his 
opinion is also entitled to substantial probative weight.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.

Thus, the Board is confronted on the one hand with vague 
statements by the Veteran, who is not competent to diagnose a 
psychiatric disability, indicating he may have had psychiatric 
symptoms about a year prior to ACDUTRA, along with a medical 
opinion indicating that schizophrenia existed prior to service 
that is of little probative value because it contained no 
reasoning.  On the other side are two trained health care 
professionals who indicated that the disability first diagnosed 
during ACDUTRA, schizophrenia, did not preexist ACDUTRA, with one 
of them indicating that the Veteran "may have entered the 
prodromal phase," i.e., a period of decreased functioning that 
could correlate with the onset of symptoms, and the other 
indicating more definitively that neither schizophrenia nor its 
prodrome existed prior to ACDUTRA, but also that the Veteran did 
not have schizophrenia during ACDUTRA.  Given the lack of 
diagnosis of schizophrenia prior to service and the fact that the 
most probative evidence indicates that schizophrenia did not 
preexist service, the Board finds that schizophrenia did not 
preexist service.  Moreover, given the ambiguous finding of a 
prodrome by Dr. Riebeling and the more definitive finding of the 
April 2009 VA psychiatrist that there was no schizophrenia 
prodrome prior to ACDUTRA, there is an insufficient basis for a 
finding that pre-ACDUTRA symptoms were early manifestations of 
schizophrenia.

While the April 2009 VA examiner clearly concluded that the 
Veteran had something other than schizophrenia during ACDUTRA, he 
did not provide an alternative diagnosis, and did not establish 
that, or address whether, there was a relationship between the 
ACDUTRA symptoms and the post-service diagnosis of schizophrenia.  
Given Dr. Riebeling's finding that schizophrenia manifested 
during ACDUTRA and that the current schizophrenia is related 
thereto, and the lack of any opinion by the April 2009 VA 
examiner as to whether there was such a relationship, the Board 
finds that the Veteran's current schizophrenia is related to the 
schizophrenia that manifested during ACDUTRA.

Consequently, as the Veteran has schizophrenia that is related to 
ACDUTRA, service connection is warranted for this disability 
resulting from disease incurred while performing ACDUTRA.


ORDER

Entitlement to service connection for schizophrenia is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


